Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. D. Keith Scheer on 12 July 2022.

The application has been amended: in the claims, please cancel claim 8 and please amend claim 1 as follows.
1. (Currently Amended) A monolithic substrate for coupling with an electronic component, the monolithic substrate comprising:
a first region defining a first surface comprising copper;
a second region comprising a silica based inorganic material and defining a second surface provided with an electrically resistive surface; and
an interface region disposed between the first region and the second region, wherein the interface region includes copper nanoparticles sintered and fused together with silica-coated copper nanoparticles having diameters in the range from 3 nm to 20 nm inclusive, and wherein the silica-coated copper nanoparticles have silica shells with thicknesses of about 4nm.


Reasons for Allowance
Claims 1-5 and 10; and claims 6, 7, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 1.  As amended above, claim 1 is patentably distinct from the most pertinent reference, deemed to be the combination of the previously cited DE ‘664, Kim, and Leamon references.  However, this combination fails to teach the presence of silica-coated copper nanoparticles having silica shells.  Though silica-coated copper nanoparticles having silica shells is known (e.g. U.S. 2018/0229299 A1), none of the other references cited teaches or suggests a reason for using such particles to form a sintered metal-ceramic composite (the aforementioned U.S. 2018/0229299 A1 is directed to core/shell particles used for photonic purposes). 
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 6.  As amended, claim 6 is patentably distinct from the most pertinent reference, deemed to be the previously cited Martin reference.  However, the metallic particle in this reference has a diameter a few orders of magnitude larger than the instantly claimed range of 3 nm to 20 nm inclusive and cannot render obvious claim 6 in the form entered in the RCE response of 25 February 2022. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are directed to metallic nanoparticles and/or composites of metals and ceramics.

Concluding Remarks 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z. Jim Yang/Primary Examiner, Art Unit 1781